J-S07032-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 K.K.                                    :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellee             :
                                         :
              v.                         :
                                         :
 C.L.S., IV                              :
                                         :
                    Appellant            :       No. 1044 WDA 2020

               Appeal from the Order Dated September 4, 2020
              In the Court of Common Pleas of Lawrence County
                Civil Division at No(s): No. 10618 of 2017 C.A.


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED: APRIL 19, 2021

      Appellant, C.L.S., IV (“Father”), appeals from the order entered in the

Lawrence County Court of Common Pleas, which modified the custody

agreement between Father and Appellee, K.K. (“Mother”), as it relates to their

minor children, A.M.S. and R.L.S. (“Children”). We affirm.

      The relevant facts and procedural history if this case are as follows.

Father and Mother are the parents of Children. On June 26, 2017, Mother

filed a complaint seeking primary physical and legal custody of Children.

Following a hearing, the court entered a custody order on August 1, 2017,

providing for shared legal custody and awarding Mother primary physical

custody of Children.    Father received partial physical custody with two

overnights in the first week and three overnights on the next week, with the

exact days and times to be determined by Father’s work schedule.         Each
J-S07032-21


parent was awarded a three-hour custody session with Children while the

other parent was exercising his or her custody rights.

      Mother became involved in a relationship with J.I. and is currently

engaged to him. Father learned about allegations that J.I. had inappropriately

touched J.I.’s own daughter. On March 27, 2019, the parties entered into a

consent order prohibiting J.I. from residing at Mother’s residence or being in

the presence of Children.

      On May 28, 2019, Mother filed a petition for special relief, seeking to

suspend Father’s partial physical custody due to her suspicion that Father was

using drugs and alcohol. The court suspended Father’s custody and ordered

him to undergo a drug test. On June 18, 2019, following a hearing, the court

found that Father had violated the prior custody order by consuming alcohol

during his custodial period. The court removed Father’s overnight custodial

periods but agreed to reconsider if Father completed counseling.

      On August 26, 2019, Father filed a request for a custody modification,

claiming that he had been evaluated for alcoholism. On September 27, 2019,

Mother filed a petition for special relief, requesting that the court vacate the

consent order prohibiting J.I. from living with Mother. Mother contended that

J.I. was not a threat to Children and that he presently had unsupervised

custody of his son and was attending reunification therapy with his daughter.

      On October 10, 2019, the court issued an interim custody order that

awarded parents shared legal custody, Mother primary physical custody, and


                                     -2-
J-S07032-21


Father partial custody, with one overnight per week. The order provided that

Children would have no contact with J.I., and that Father was prohibited from

consuming alcoholic beverages during, or 24 hours prior to, his custodial

periods.

       The court held a custody trial on August 12, 2020. At the trial, Mother

testified and presented the testimony of Dr. Shannon Edwards, who had

conducted a parental capacity evaluation of J.I.    Father also testified, and

presented the testimony of M.S., and Father’s girlfriend, E.K.

       Following the custody trial on September 4, 2020,1 the court issued

findings of fact, conclusions of law, and a new custody order which awarded

Mother primary physical custody and Father partial physical custody of

Children every other weekend during the school year and a period of evening

custody on his non-custodial weeks, as well as periods of summer custody,

holidays, and birthdays per the court’s schedule.     The court ordered that

neither parent was to consume any alcoholic beverage or use any non-

prescribed drug during or 12 hours prior to his/her custodial period. The court

permitted Children to have contact with J.I., but J.I. was not to be alone with

Children or drive a car with Children in it.

       On September 23, 2020, Mother filed a motion for clarification and

reconsideration regarding Father’s off week after-school custody and the


____________________________________________


1The order is dated August 24, 2020, but was not filed until September 4,
2020.

                                           -3-
J-S07032-21


specifications regarding J.I.; that same day, the court entered a modification

order, explaining that Father would have custody on Thursday evenings during

the weeks that he does not have weekend custody. Father timely filed a notice

of appeal on October 2, 2020;2 Father filed a concise statement of errors

complained of on appeal on October 8, 2020.3

       Father raises the following issues for our review:

          Whether the trial court abused its discretion in permitting
          [Mother’s] boyfriend, [J.I.], supervised contact with the
          children, where [J.I.] has an admitted history of sexual
          [deviant] behavior for which no treatment has ever been
          sought and [Mother] has a standing history of failing to
          abide by court order?

          Whether the trial court abused its discretion in finding
          [Father] had consumed alcohol, left the children with
          responsible adults to go drink alcohol, and drove the
          children after imbibing in alcohol based on prior testimony
          of the minor child in which there was evidence that the
          minor child lied to the court and using such evidence as a
          substantial factor in not awarding [Father] primary physical
          custody?

(Father’s Brief at 15).



____________________________________________


2 The trial court’s September 23, 2020 order served only to clarify a clerical
error on the September 4, 2020 order, which is a final order for purposes of
this appeal.

3 Although Father failed to file his concise statement contemporaneously with
his notice of appeal, we decline to quash or dismiss the appeal on this basis.
See In re K.T.E.L., 983 A.2d 745 (Pa.Super. 2009) (holding that failure of
appellant in children’s fast track case to file concise statement along with
notice of appeal results in defective notice of appeal to be decided on case by
case basis; declining to quash or dismiss appeal where defect did not prejudice
other parties and to expedite disposition of children’s fast track cases).

                                           -4-
J-S07032-21


     Our standard and scope of review in custody cases are as follows:

        In reviewing a custody order, our scope is of the broadest
        type and our standard is abuse of discretion. We must
        accept findings of the trial court that are supported by
        competent evidence of record, as our role does not include
        making independent factual determinations. In addition,
        with regard to issues of credibility and weight of the
        evidence, we must defer to the presiding trial judge who
        viewed and assessed the witnesses first-hand. However, we
        are not bound by the trial court’s deductions or inferences
        from its factual findings. Ultimately, the test is whether the
        trial court’s conclusions are unreasonable as shown by the
        evidence of record. We may reject the conclusions of the
        trial court only if they involve an error of law, or are
        unreasonable in light of the sustainable findings of the trial
        court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012) (internal citation

omitted). This Court has consistently held:

        [T]he discretion that a trial court employs in custody
        matters should be accorded the utmost respect, given the
        special nature of the proceeding and the lasting impact the
        result will have on the lives of the parties concerned.
        Indeed, the knowledge gained by a trial court in observing
        witnesses in a custody proceeding cannot adequately be
        imparted to an appellate court by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (internal citation

omitted). In addition:

        Although we are given a broad power of review, we are
        constrained by an abuse of discretion standard when
        evaluating the court’s order. An abuse of discretion is not
        merely an error of judgment, but if the court’s judgment is
        manifestly unreasonable as shown by the evidence of
        record, discretion is abused. An abuse of discretion is also
        made out where it appears from a review of the record that
        there is no evidence to support the court’s findings or that
        there is a capricious disbelief of evidence.


                                    -5-
J-S07032-21


M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa.Super. 2010) (en banc) (internal

citations omitted). Further:

          The parties cannot dictate the amount of weight the trial
          court places on the evidence. Rather, the paramount
          concern of the trial court is the best interest of the child.
          Appellate interference is unwarranted if the trial court’s
          consideration of the best interest of the child was careful
          and thorough, and we are unable to find any abuse of
          discretion.

R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009).

      For purposes of disposition, we combine Father’s issues.        In his first

issue, Father argues the court erred and abused its discretion in permitting

J.I. to have supervised contact with Children.          (Father’s Brief at 21).

Specifically, Father contends that J.I. is a danger to Children due to his history

of drug and alcohol abuse; sexual deviant behavior; and continued use of

alcohol and medical marijuana. (Id. at 22-23). Father asserts that J.I. did

not provide documentation that he had been treated for his sexually deviant

behavior and did not testify at the custody hearing. (Id. at 23-24). Father

maintains that the forensic report prepared in this case determined only J.I.’s

parental capacity but did not specifically address his sexual deviant conduct.

(Id. at 24). Father contends that because Mother previously violated the no-

contact orders, Children will be exposed to potential sexual abuse by J.I. (Id.

at 25).

      In his second issue, Father argues that the court erred and abused its

discretion in finding that Father consumed alcohol; left Children with other


                                      -6-
J-S07032-21


adults to drink alcohol; and drove with Children after imbibing alcohol. (Id.

at 26). Father claims the court based this finding on the prior testimony of

one of the children, and there was evidence that child had lied to the court.

(Id.). Thus, Father insists that using this evidence as a substantial factor in

its custody decision was in error. (Id.) Father concludes the court’s custody

decision was erroneous, and this Court must reverse. We disagree.

      Section 5328(a) of the Child Custody Act sets forth the best interest

factors that the trial court must consider in awarding custody:

         § 5328. Factors to consider when awarding custody

            (a) Factors.−In ordering any form of custody, the
         court shall determine the best interest of the child by
         considering     all  relevant   factors,  giving    weighted
         consideration to those factors which affect the safety of the
         child, including the following:

            (1) Which party is more likely to encourage and permit
            frequent and continuing contact between the child and
            another party.

            (2) The present and past abuse committed by a party
            or member of the party’s household, whether there is a
            continued risk of harm to the child or an abused party
            and which party can better provide adequate physical
            safeguards and supervision of the child.

            (2.1) The information set forth in section 5329.1(a)
            (relating to consideration of child abuse and involvement
            with protective services).

            (3) The parental duties performed by each party on
            behalf of the child.

            (4) The need for stability and continuity in the child’s
            education, family life and community life.


                                     -7-
J-S07032-21


           (5)   The availability of extended family.

           (6)   The child’s sibling relationships.

           (7) The well-reasoned preference of the child, based
           on the child’s maturity and judgment.

           (8) The attempts of a parent to turn the child against
           the other parent, except in cases of domestic violence
           where reasonable safety measures are necessary to
           protect the child from harm.

           (9) Which party is more likely to maintain a loving,
           stable, consistent and nurturing relationship with the
           child adequate for the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
           physical, emotional, developmental, educational and
           special needs of the child.

           (11) The proximity of the residences of the parties.

           (12) Each party’s availability to care for the child or
           ability to make appropriate child-care arrangements.

           (13) The level of conflict between the parties and the
           willingness and ability of the parties to cooperate with
           one another. A party’s effort to protect a child from
           abuse by another party is not evidence of unwillingness
           or inability to cooperate with that party.

           (14) The history of drug or alcohol abuse of a party or
           member of a party’s household.

           (15) The mental and physical condition of a party or
           member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

     Instantly, the trial court addressed each custody factor as follows. The

court found that the first custody factor favored Father, because Mother had

                                    -8-
J-S07032-21


used the Covid-19 pandemic as an excuse to deny Father his custody time.

(See Trial Court Opinion and Order, filed 9/4/2020, at 4).

      With regard to the second factor, the court found this factor favored

neither parent. (Id. at 6). The court observed that Mother’s ability to protect

Children should J.I. act inappropriately was in doubt, and also emphasized

that Father had driven with Children while drinking and placed his enjoyment

before the best interests of Children. The court explained:

         While there have been allegations that [J.I.] improperly
         touched his own daughter, no proof of these allegations has
         been established. [J.I.] is the fiancée of [M]other and
         [M]other continued to allow [J.I.] to have frequent contact
         with [C]hildren for at least a several month period of time
         in direct violation of this [c]ourt’s order. Despite the fact
         that [J.I.] has had serious problems with alcohol and drugs
         and at least when he was an adolescent child, has acted out
         inappropriately, [M]other has stated that she has no
         concerns at all about [J.I.] having contact with [C]hildren
         and living in the same home with them. She also had no
         concerns that despite drug and alcohol abuse in the past,
         [J.I.] uses medical marijuana and continues to consume
         alcohol, at least socially. [M]other is now pregnant with
         [J.I.]’s child and due to deliver in September of 2020.
         [M]other has violated [c]ourt [o]rders in the past, and
         cannot be trusted to put [C]hildren’s own welfare in front of
         her own welfare and desire to live with [J.I.]. There is no
         indication that [M]other has ever abused [C]hildren, the
         question is whether or not she would protect [C]hildren if
         they were ever subject to abuse. The only reason [J.I.] is
         not living in the home with [M]other is the current [c]ourt
         [o]rder forbidding it.

         [F]ather has not abused [C]hildren and there is no indication
         that he is likely to abuse [C]hildren. Nonetheless, he has
         driven with [C]hildren in the car when he has been
         consuming alcohol and during his periods of custody has left
         [C]hildren with others while he has gone out to drink.
         [F]ather also testified that he has known [J.I.] since [J.I.]

                                     -9-
J-S07032-21


         was fifteen and was aware of [J.I.]’s drug problems and his
         having a reputation as a heroin addict. Despite that
         knowledge, [F]ather testified that he had no problem with
         [J.I.] being around [C]hildren, until [J.I.’s] ex-wife told him
         about allegations that [J.I.] had inappropriately touched his
         own daughter and had admitted to sexual misconduct when
         he was an adolescent. [J.I.’s] ex-wife found a confidential
         Alcoholics Anonymous list, made by [J.I.], of conduct that
         [J.I.] regretted in his past and she disclosed the information
         from the confidential form to [F]ather.

                                  *     *      *

         This [c]ourt has serious concerns about [M]other’s
         willingness to protect [C]hildren, if [J.I.] should act
         inappropriately. On the other hand, [F]ather has driven
         with [C]hildren when he has been drinking and has placed
         his enjoyment before the best interest of [C]hildren….

(Id. at 4-5). In its Pa.R.A.P. 1925(a) opinion, the court further elaborated:

         During a dispute over custody between [J.I.], [M]other’s
         boyfriend, and his ex-wife, [J.I.]’s ex-wife found and gave
         [Father] a copy of a confidential Alcoholics Anonymous form
         on which [J.I.] made a list of people that he had offended in
         the past and to whom he should make amends. In that list
         [J.I.] noted inappropriate sexual behavior during puberty or
         early adolescence. At the custody trial in the current case,
         [Mother] called as a witness Dr. Shannon Edwards, who
         conducted a psychological evaluation of [J.I.] on January
         10, 2020 and January 20, 2020. Dr. Edwards testified that
         [J.I.] reported inappropriate sexual behavior in his youth for
         which he had therapy as a teenager. She also testified that
         he had participated in therapy in his 20’s and 30’s for
         depression and anxiety and substance abuse. According to
         Dr. Edwards, she conducted several psychological tests and
         found all of the test results to be within the normal range.
         She said that there were no red flags and that she found
         nothing troubling and found no psychiatric illness. While she
         noted that [J.I.] had been treated for anxiety and
         depression, she testified that there was nothing to indicate
         that he was unable to parent unsupervised.

         As noted in the August 24, 2020 [order and findings of fact],

                                      - 10 -
J-S07032-21


        during the custody dispute between [J.I.] and his ex-wife,
        an allegation was raised that he had on one occasion
        inappropriately touched his daughter.        Evidence was
        presented that that allegation of abuse was reported to
        Lawrence County Children and Youth Services and to the
        Child Abuse Hotline and that the report was determined not
        to be founded. No charges were ever filed regarding the
        allegation. And in the case now before the [c]ourt, [F]ather
        did not call any witnesses or present any evidence to prove
        this allegation.

        In the [August 24, 2020 order], this [c]ourt detailed its
        concern with the history of both [F]ather and [M]other of
        disobeying [court orders]. While the allegation made in
        [J.I.]’s custody dispute with his ex-wife [was] being
        explored, the [c]ourt ordered that [C]hildren not have
        contact with [J.I.]. [M]other blatantly disobeyed that order
        at least until December 2019. Because of alcohol abuse
        allegations, on May 25, 2019, this [c]ourt ordered both
        parties not to consume alcohol during their periods of
        custody. In this [c]ourt’s June 18, 2019 [o]rder, this [c]ourt
        made a finding that, “testimony is clear, including [F]ather’s
        own admission, that [F]ather has consumed alcohol during
        periods of his custody of [C]hildren. [F]ather claims that he
        has consumed alcohol but only when he has been out of the
        house while his mother or another responsible adult is
        watching [C]hildren. [A.M.S.] has testified that she has
        seen her father consume alcohol during times that he has
        been exercising custody of both her and her brother.” And
        as the [c]ourt noted in the August 24, 2020 [findings of
        fact,] both [M]other and Father have attempted to influence
        the testimony of [C]hildren by discussing matters
        concerning custody that they were forbidden from
        discussing with [C]hildren.

(Rule 1925(a) Opinion, filed 12/4/20, at 1-3).

     The court found that factor 2.1 favored neither party as the allegations

of J.I.’s alleged misconduct were not proven and there was no indication the

allegations were founded. (See Trial Court Opinion and Order, filed 9/4/2020,

at 6). The court found that factor three favored Mother, because she had

                                    - 11 -
J-S07032-21


been the primary caregiver all of Children’s lives, and Father was not very

involved with Children’s education. (Id. at 7). The court found that factor

four favored Mother, as she was the primary caregiver for most of Children’s

lives and due to Father’s inconsistency with his custody periods. (Id.) The

court found that the fifth factor favored neither party, as both parents had

extended family who were willing to assist with child care. (Id.) With regard

to the sixth factor, the court found it favored neither party as Children have a

strong sibling bond with each other and a continuing bond with Father’s adult

son, their half-brother. (Id.) Children would have an additional half-sibling,

as Mother was due to give birth to J.I.’s child in September 2020. (Id.)

      The court found that the seventh and eighth factors favored neither

parent, as the preference of Children was impossible to discern due to the

conduct of the parents where both parents had attempted to turn Children

against the other parent. (Id. at 7-8). Similarly, the court found that the

ninth factor favored neither parent because both parents had put their own

desires ahead of Children’s needs. (Id. at 8). The court found the tenth factor

favored Mother, as she was more involved in the daily physical, emotional,

developmental and educational needs of Children. (Id.)

      With regard to the eleventh factor, the court noted that although the

parties lived only fifteen minutes from each other, A.M.S. would need to

change schools if Father was awarded primary custody. (Id. at 8-9). With

regard to the twelfth factor, the court found that it favored neither party, as


                                     - 12 -
J-S07032-21


both parents were not always available to care for Children due to their work

schedules, but had family members who could assist with childcare. (Id. at

9). The thirteenth factor favored neither party, as both parties cooperated up

until the allegations of sexual impropriety but have not cooperated since.

(Id.)

        The fourteenth factor favored neither party as the court expressed

concerns both about J.I.’s history of alcohol and drug abuse and Father’s

history of and potential present alcohol abuse.        (Id. at 9-10).   In its Rule

1925(a) opinion, with regard to Father’s drinking, the court observed:

          [O]n June 18, 2019, following a hearing on a Petition for
          Special Relief filed by [M]other, this [c]ourt made a finding
          that, “testimony is clear, including [F]ather’s own
          admission, that [F]ather has consumed alcohol during
          periods of his partial custody of the children . . .” As detailed
          in the August 24, 2020 Findings of Fact, [F]ather has a
          history of alcohol problems. According to the testimony of
          [M]other at the trial, their separation and ultimate breakup
          was the result of [F]ather’s excessive alcohol consumption
          that led to his firing from at least one job. Despite the May
          25, 2019 [o]rder of [c]ourt that there be no alcohol
          consumption during either party’s period of custody,
          [F]ather violated that [c]ourt [o]rder.

          As noted in the August 24, 2020 [o]rder, there was clear
          evidence that both parties were attempting to influence
          [C]hildren by asking them to lie or pressuring them with
          questions about their testimony and the upcoming custody
          case. [F]ather’s history of alcohol abuse and indicators that
          [F]ather’s desire for alcohol continues to interfere with his
          parenting are two factors considered along with many other
          factors, as detailed in the [o]rder and [o]pinion of August
          24, 2020….

(Rule 1925(a) Opinion, filed 12/4/20, at 3-4).


                                       - 13 -
J-S07032-21


      The fifteenth factor favored either neither party, as neither biological

parent had a history of mental or physical illness, although J.I. suffered from

anxiety and depression. (See Trial Court Opinion and Order, filed 9/4/2020,

at 10).   Finally, the court noted that all other relevant factors had been

discussed. (Id.)

      Regarding Father’s first issue challenging the court’s findings related to

J.I., we note that Dr. Edwards described the purpose of the evaluation was to

“opine if mental health or substance abuse issues were present in [J.I.] and,

if present, the degree to which they may or may not impact his capacity to

parent [his minor daughter].” (See N.T., 8/12/20, at 7). Dr. Edwards noted

that J.I. mentioned his childhood sexual behavior during the evaluation,

recognized that the behavior was wrong, and began therapy from a young age

as a result.   (Id. at 9-10).   Dr. Edwards testified that J.I. had previously

received treatment at rehabilitation facilities for substance abuse and

depression and anxiety, but was unable to obtain records due to the amount

of time that had passed since treatment. (Id. at 14-15). Dr. Edwards noted

that she had spoken with J.I.’s daughter’s therapist and that following the

unfounded allegations, J.I.’s daughter expressed a desire to return to J.I.’s

custody; the therapist recommended supervised visitation not due to safety

concerns but to prevent further, presumably unfounded, allegations. (Id. at

16-17). Dr. Edwards’ evaluation of J.I.’s daughter was inconsistent with that

of other children who made sexual abuse allegations or disclosures, and she


                                     - 14 -
J-S07032-21


remained unaware of any criminal charges that had been brought as a result

of the allegations. (Id. at 42-43).

      Dr. Edwards examined J.I. using a variety of clinical assessments and

his results did not raise any red flags; he did not have elevation on clinical

scales related to diagnoses. (Id. at 17-18, 20). Dr. Edwards testified that

J.I. had been diagnosed with adjustment disorder with anxiety by his therapist

and that she deferred to this diagnosis. (Id. at 21-22). Dr. Edwards described

J.I. as honest and forthcoming, having openly acknowledged his substance

abuse history and sexual issues in adolescence. (Id. at 22-23). Her overall

conclusions were that there was nothing in the data, testing, or collateral

documents to indicate that J.I. did not have the capacity to parent or to safely

provide care to any child unsupervised. (Id. at 23-24).

      Essentially, Father attacks the weight the court placed upon Dr.

Edwards’ expert report. Although Father characterizes the report as only a

parental capacity evaluation, the testimony makes clear that Dr. Edwards

considered J.I.’s self-reported sexual history and also conducted a series of

psychological tests to determine whether he presented a threat to any child if

allowed unsupervised contact. As the court noted, the allegations against J.I.

were ultimately determined to be unfounded and Dr. Edwards’ report raised

no red flags regarding J.I.’s current psychological state. Accordingly, despite

Father’s request that we reweigh the court’s finding on this factor in his favor,

the record supports the court’s conclusions. See C.R.F., supra (reiterating


                                      - 15 -
J-S07032-21


that where trial court's conclusions are reasonable as shown by record

evidence and those conclusions are not result of error of law, appellate court

is bound by those conclusions).

       Further, with respect to Father’s second issue related to the court’s

findings about Father’s drinking, we disagree that the court relied solely on

A.M.S.’s testimony.       Rather, Mother also testified that her marriage with

Father was “chaos” and that she “was the one picking up the pieces after his

drunken episodes.” (See N.T., 8/12/20, at 52). Mother testified that she

ended the marriage after Father went on alcoholic benders every weekend;

conducted an extramarital affair; and lost his job due to his drinking. (Id. at

53-54).

       At an earlier hearing, Father admitted that he had been fired from his

job due to his drinking and failing an alcohol test. (Id.) Mother stated that

all of the prior custody orders had language prohibiting drinking, because

Father had previously been found in contempt by the court for driving and

drinking with Children in the car.4 (Id. at 55). Mother also testified that in

May 2019, she filed a petition for special relief averring that Father had been

drinking during his periods of custody. (Id. at 56-57). Following a hearing in

June 2019, the court noted in its order that Father had admitted to consuming

alcohol during his periods of custody, but claimed that he had only consumed


____________________________________________


4The court’s orders and Mother’s motions for special relief were admitted into
evidence as Plaintiff’s Exhibits D-G.

                                          - 16 -
J-S07032-21


alcohol when he was out of the house and another responsible adult was

watching Children. (Id. at 57). At that hearing, A.M.S. testified that she had

seen her father consume alcohol during custodial periods. (Id. at 57). Mother

further testified to a series of incidents on June 28, 2019, July 13, 2019, July

20, 2019, and July 27, 2019, when Father was supposed to have custody of

Children but either was drinking at a bar; had posted pictures on Facebook of

himself drinking alcohol; or had left Children with his mother to drink alcohol.

(Id. at 59-60).    Additionally, Mother expressed concern that she found a

receipt for a 12-pack of beer purchased near Father’s house on the day of his

custodial period. (Id. at 62-63).

      Father, however, denied drinking 24 hours prior to his custodial periods

or around Children. (Id. at 159). He averred that he had a drug and alcohol

evaluation and did not receive treatment. (Id.). Father denied that he had

left Children at home to drink, claiming, for example, that he had stayed late

at a Memorial Day cookout to help clean up. (Id. at 167-68). Father claimed

that the June 2019 order which took away his overnights was “based on a lie,”

because A.M.S. had first stated that she saw Father drinking, but then

changed her statement to aver that Mother had told her to say that. (Id. at

169, 171-72).     Father claimed that he had not lost his job because of his

alcoholism, but because he “went to a Super Bowl party and … went to work

and … fell asleep and … still smelled like alcohol.” (Id. at 173).

      Again, Father’s argument requests that we reweigh the court’s findings.


                                     - 17 -
J-S07032-21


Nevertheless, the court heard testimony from both parents regarding Father’s

drinking habits, as well as reviewed its own past orders regarding Father’s

drinking habits. Our review of the record supports the trial court’s analysis.

Thus, we accept the trial court's findings and decline to reweigh the evidence.

See C.R.F., supra. Accordingly, we affirm the trial court’s custody order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2021




                                    - 18 -